Citation Nr: 0841914	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  07-13 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a chronic headache 
disorder.  

2.  Entitlement to an initial disability evaluation in excess 
of 30 percent for the veteran's post-traumatic stress 
disorder.  

3.  Entitlement to an increased disability evaluation for the 
veteran's left knee arthroscopic and partial medial 
meniscectomy residuals, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 
INTRODUCTION

The veteran had active service from August 1988 to February 
1992.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Muskogee, Oklahoma, Regional Office (RO) which established 
service connection for post-traumatic stress disorder (PTSD); 
assigned a 30 percent evaluation for that disability; denied 
service connection for a chronic headache disorder; and 
denied an increased evaluation for the veteran's left knee 
arthroscopic and partial medial meniscectomy residuals.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected PTSD.  
In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
a similar appeal and directed that it was specifically not a 
claim for an increased disability evaluation.  However, the 
Court did not provide a specific name for the issue in lieu 
of "increased disability evaluation."  In the absence of 
such direction, the Board has framed the issue as entitlement 
to an initial evaluation in excess of 30 percent for the 
veteran's PTSD.  The veteran is not prejudiced by such 
action.  The Board has not dismissed any issue and the law 
and regulations governing the evaluation of disabilities are 
the same regardless of how the issue is styled.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

In reviewing the veteran's service medical records, the Board 
observes that the veteran sustained multiple head traumas.  
An August 1989 Army hospital summary indicates that the 
veteran was involved in a June 1989 altercation and sustained 
a mandibular fracture and lacerations to the orbital region.  
A February 1990 Army treatment record notes that the veteran 
complained of a throbbing headache.  He reported that he had 
been struck in the head with a tire iron and fists.  The 
veteran was diagnosed with assault residuals including closed 
head injury, a scalp laceration, and a lip laceration.  A 
July 2005 VA treatment record notes that the veteran 
complained of chronic headaches of many years' duration.  He 
presented a history of having been diagnosed with a chronic 
headache disorder and an arachnoid cyst by private 
physicians.  An assessment of "headache (tension vs. 
migraine)" was advanced.  Clinical documentation of the 
cited private treatment is not of record.  The VA should 
obtain all relevant VA and private treatment records which 
could potentially be helpful in resolving the veteran's 
claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

The veteran has not been afforded a VA examination for 
compensation purposes which addresses his chronic headache 
disorder or the etiological relationship, if any, between his 
inservice head injuries and his chronic headaches.  The VA's 
duty to assist includes, in appropriate cases, the duty to 
conduct a thorough and contemporaneous medical examination 
which is accurate and fully descriptive.  Floyd v. Brown, 9 
Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 
407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

A November 2007 Authorization to Disclose Health Information 
from the veteran reflects that he was seeking Social Security 
Administration (SSA) disability benefits.   Documentation of 
the veteran's SSA award of disability benefits, if any, and 
the evidence considered by the SSA in granting or denying the 
veteran's claim is not of record.  The Court has clarified 
that the VA's duty to assist the veteran includes an 
obligation to obtain the records from the SSA.  Masors v. 
Derwinski, 2 Vet. App. 181, 187-188 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request that 
he provide information as to all 
treatment of his claimed chronic headache 
disorder including the names and 
addresses of all health care providers.  
Upon receipt of the requested information 
and the appropriate releases, contact the 
identified health care providers and 
request that they forward copies of all 
available clinical documentation 
pertaining to treatment of the veteran, 
not already of record, for incorporation 
into the record.  

2.  Contact the SSA and request that it 
provide documentation of the veteran's 
award of disability benefits or the 
denial thereof and copies of all records 
developed in association with the 
decision for incorporation into the 
record.  

3.  Then schedule the veteran for a VA 
examination for compensation purposes to 
determine the current nature and etiology 
of his chronic headache disorder.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examiner should 
advance an opinion at to whether it is 
more likely than not (i.e., probability 
greater than 50 percent); at least as 
likely as not (i.e., probability of 50 
percent); or less likely than not (i.e., 
probability less than 50 percent) that 
any identified chronic headache disorder 
had its onset during active service; is 
etiologically related to the veteran's 
multiple inservice head traumas; or 
otherwise originated during or is 
causally related to active service.  

Send the claims folder to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

4.  Then readjudicate the veteran's 
claims of entitlement to service 
connection for a chronic headache 
disorder; an initial evaluation in excess 
of 30 percent for his PTSD; and an 
increased evaluation for his left knee 
arthroscopic and partial medial 
meniscectomy residuals.  If the benefits 
sought on appeal remain denied, the 
veteran should be issued a supplemental 
statement of the case (SSOC) which 
addresses all relevant actions taken on 
the veteran's claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable 
to the Court.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2008).  

